Citation Nr: 1120346	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-46 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a disability manifested by vertigo.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified in April 2010 during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the element of the claims that were lacking to substantiate the claims for benefits.                 In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                      § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.              By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in            38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.
Further review of the record indicates that by a September 2009 rating decision the RO previously denied claims for service connection for residuals of a lower back injury, and a bilateral knee condition. At the April 2010 hearing, the Veteran addressed both low back and knee conditions as having had a direct impact upon his capacity for employment. It is unclear from the record whether the Veteran wishes to appeal the denial of service connection for both claimed conditions. On page 3 of the hearing transcript, it appears that the Veteran's representative indicated that they were in the process of submitting an Notice of Disagreement (NOD).  It is unclear whether the Veteran submitted a formal NOD, or whether they were under the impression that disagreement was expressed during the April 2010 hearing.  Therefore, the RO as the Agency of Original Jurisdiction (AOJ) should clarify with the Veteran whether he seeks to file a Notice of Disagreement (NOD) with the denials of service connection for residuals of a lower back injury and a bilateral knee condition. This matter is referred to the RO for appropriate action. 

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Regarding the claimed condition of vertigo, during the Veteran's hearing he indicated several possible sources of additional information and evidence that would shed some light on the medical history of this manifestation. Pursuant to VA's duty to assist, VA shall make reasonable efforts to obtain relevant medical records (including private records) that the claimant adequately identifies to VA and provides authorization to obtain. See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010). 

First, the Veteran stated he had additional treatment for vertigo symptoms,                not currently reflected in his service treatment records (STRs), at Balboa Naval Hospital and at Naval Air Station Miramar, both located in San Diego, from August to December 1975. (The present day names of those facilities are, respectively, Naval Medical Center San Diego and Marine Corps Air Station Miramar.)                 An attempt should be made to locate these identified records. 

Next, the Veteran described treatment at various private medical facilities, consisting of Presbyterian Medical Service and the San Juan Regional Medical Center, both in Farmington, New Mexico. The Veteran should be provided with a medical authorization form and prompted to indicate the contact information          for these medical facilities, as well as approximate dates of treatment, and the RO/AMC should then conduct a records search based on all information received. 

Following this, there is further development action warranted to obtain records pertaining to an award of disability benefits from the Social Security Administration (SSA). As the Veteran has informed VA, the basis for SSA's decision was the underlying condition of a back disorder. This obviously has no implications for the claim for service connection for vertigo. However, the SSA's administrative decision and supporting medical records would be directly pertinent to                   the Veteran's TDIU claim before VA. Consequently, the case must be remanded to acquire this additional evidence. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober, 14 Vet. App. 214 (2000).

Finally, the Board deems necessary a VA Compensation and Pension examination on the claim for service connection for a disability manifested by vertigo. There is a post-service VA outpatient treatment record from March 2008 indicating the assessment of dizziness related to inner ear dysfunction, with reported episodes of dizziness every two weeks. Meanwhile, service treatment history is indicative of a possible middle ear infection on the right side in mid-1974. As well, there is              the Veteran's testimony of continued symptomatology from service. Thus, upon completion of the above-requested development, a VA examination to determine the nature and likely etiology of claimed vertigo should be completed. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Naval Medical Center San Diego, as well as the Base Medical Clinic (BMC) Marine Corps Air Station (MCAS) Miramar, and request all available medical records for the Veteran for the time period from August to December 1975.

2. The RO/AMC should contact the Veteran and request that he complete medical authorization and release forms to obtain treatment records pertaining to treatment for the condition of vertigo at Presbyterian Medical Service and the San Juan Regional Medical Center, both in Farmington, New Mexico. Then obtain the corresponding medical records based upon the information received. If the search for the identified records is unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with 38 U.S.C.A. § U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e). 

3. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

4. Also schedule the Veteran for a VA ear, nose and throat (ENT) examination to ascertain the etiology of claimed vertigo. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide a diagnosis of any disability associated with the claimed condition of  vertigo, including consideration of whether the Veteran has Meniere's disease. The examiner should then indicate whether any diagnosed disability at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the symptoms and treatment noted therein. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

